                                                                                                                                   ISTRIC
                                                                                                                              TES D      TC
                                                                                                                            TA
                                                      1   SHARTSIS FRIESE LLP
                                                          RICHARD F. MUNZINGER (Bar #217902)




                                                                                                                                                             O
                                                                                                                        S




                                                                                                                                                              U
                                                      2   rmunzinger@sflaw.com




                                                                                                                     ED




                                                                                                                                                               RT
                                                          JOSEPH V. MAUCH (Bar #253693)
                                                                                                                                                     D
                                                                                                                                         RDERE




                                                                                                                 UNIT
                                                      3   jmauch@sflaw.com                                                          OO
                                                          MILES S. WINDER (Bar #306780)                                     IT IS S




                                                                                                                                                                     R NIA
                                                      4   mwinder@sflaw.com
                                                          One Maritime Plaza, Eighteenth Floor
                                                                                                                                                          o ge r s
                                                      5   San Francisco, CA 94111-3598                                                        onzalez R




                                                                                                                  NO
                                                                                                                                     onne G
                                                                                                                            Judge Yv




                                                                                                                                                                     FO
                                                          Telephone:    (415) 421-6500
                                                      6   Facsimile:    (415) 421-2922




                                                                                                                      RT
                                                                                                                                     10/3/2019




                                                                                                                                                                LI
                                                                                                                           ER




                                                                                                                       H




                                                                                                                                                             A
                                                      7   Attorneys for Plaintiff
                                                                                                                                N                              C
                                                          TOMCOH COMMERCE, INC., dba                                                D IS T IC T      OF
                                                      8   MOMENTUM DESIGN LAB                                                             R
                                                      9                                 UNITED STATES DISTRICT COURT

                                                     10                                NORTHERN DISTRICT OF CALIFORNIA

                                                     11                                        OAKLAND DIVISION
                      SAN FRANCISCO, CA 94111-3598




                                                     12   TOMCOH COMMERCE, INC., dba                         Case No. 4:18-cv-05847-YGR
SHARTSIS FRIESE LLP




                                                          MOMENTUM DESIGN LAB,
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13                                                      NOTICE OF DISMISSAL WITH
                                                                          Plaintiff,                         PREJUDICE
                                                     14
                                                                    v.                                       Judge:             Hon. Yvonne Gonzalez Rogers
                                                     15
                                                          TREETI, INC., a Delaware corporation;
                                                     16   AMORETTE JONES, an individual; BRANDI
                                                          BECKER-JONES, an individual; THOMAS
                                                     17   LAKEMAN, an individual, and DOES 1-10,
                                                          inclusive,
                                                     18
                                                                          Defendants.
                                                     19

                                                     20             TO ALL PARTIES AND THEIR COUNSEL OF RECORD HEREIN:

                                                     21             PLEASE TAKE NOTICE that Plaintiff Tomcoh Commerce, Inc. dba Momentum Design

                                                     22   Lab hereby dismisses this entire action with prejudice, pursuant to Rule 41(a)(1)(A)(i).

                                                     23   Dated: October 1, 2019                       SHARTSIS FRIESE LLP
                                                     24
                                                                                                                        /s/ Joseph Vincent Mauch
                                                     25                                                By:            JOSEPH VINCENT MAUCH
                                                     26                                                Attorneys for Plaintiff
                                                                                                       TOMCOH COMMERCE, INC., dba
                                                     27                                                MOMENTUM DESIGN LAB
                                                          8538371
                                                     28
                                                                                                         -1-
                                                          Case No.                       NOTICE OF DISMISSAL WITH PREJUDICE
                                                          4:18-cv-05847-YGR
